DETAILED ACTION
	The following is a response to the amendment filed 5/12/2022 which has been entered.
Response to Amendment
	Claims 1, 2, 5-14 and 16-23 are pending in the application. Claims 3, 4 and 15 are cancelled and claims 20-23 are new.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 2, 5, 7, 12 and 17 accordingly and cancelling claim 15.
	-The 103 rejection has been withdrawn due to applicant amending claims 1 and 11 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 2, 5-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an electrical regeneration and vehicle deceleration control system for an electrified vehicle having an electrified powertrain having an engine, electric motor, a user interface; a controller configured to: operate powertrain in a normal regeneration mode associated with a first electrical regeneration rate and a first vehicle deceleration rate or a maximum regeneration mode associated with a second electrical regeneration rate and a second vehicle deceleration rate that are greater than the first regeneration rate and the first deceleration rate, receive via interface, an input from a driver of a request to enable the maximum mode; detect a status of the maximum mode, wherein the status is an availability of the maximum mode; and in response to the request and based on the status and a current vehicle deceleration rate: (i) operate in either the maximum mode or the normal mode; (ii) selectively output via interface, a message to the driver of the status of the maximum mode; and (iii) selectively command a hydraulic brake system to generate brake force based on a driver-expected vehicle deceleration rate associated with the operative mode, wherein the controller autonomously command the brake system to apply the brake system to generate the brake force based on the driver-expected vehicle deceleration rate associated with the operative regeneration mode and without requiring any driver input via a brake pedal, and wherein the controller autonomously command the brake system to utilize a vacuum-independent electric brake booster to generate and provide additional pressure to the brake system to thereby generate the force based on the driver-expected rate associated with the operative regeneration mode and without requiring any driver input via the pedal and in combination with the limitations as written in claim 1.
-(as to claim 11) an electrical regeneration and vehicle deceleration control method for an electrified vehicle having an electrified powertrain having an engine, electric motor, a user interface; a controller configured to: operate powertrain in a normal regeneration mode associated with a first electrical regeneration rate and a first vehicle deceleration rate or a maximum regeneration mode associated with a second electrical regeneration rate and a second vehicle deceleration rate that are greater than the first regeneration rate and the first deceleration rate, receive via interface, an input from a driver of a request to enable the maximum mode; detect a status of the maximum mode, wherein the status is an availability of the maximum mode; and in response to the request and based on the status and a current vehicle deceleration rate: (i) operate in either the maximum mode or the normal mode; (ii) selectively output via interface, a message to the driver of the status of the maximum mode; and (iii) selectively command a hydraulic brake system to generate brake force based on a driver-expected vehicle deceleration rate associated with the operative mode, wherein when the status indicates that the maximum mode is available, determining whether the engine is connected to a transmission; when the engine and the transmission are connected operating powertrain such that kinetic energy at the engine and electric motor is collectively converted into electrical energy at the second regeneration rate; and when the engine and the transmission are disconnected operating powertrain such that energy at the motor is converted into energy at the second regeneration rate and in combination with the limitation as written in claim 11.
-(as to claim 20) an electrical regeneration and vehicle deceleration control method for an electrified vehicle having an electrified powertrain having an engine, electric motor, a user interface; a controller configured to: operate powertrain in a normal regeneration mode associated with a first electrical regeneration rate and a first vehicle deceleration rate or a maximum regeneration mode associated with a second electrical regeneration rate and a second vehicle deceleration rate that are greater than the first regeneration rate and the first deceleration rate, receive via interface, an input from a driver of a request to enable the maximum mode; detecting a status of the maximum mode, wherein the status is an availability of the maximum mode, wherein detecting the status is based on (i) whether a malfunction that would limit the maximum mode is present, (ii) whether the malfunction is recoverable, and (iii) when recoverable, whether the malfunction has recovered; and in response to receiving the request and based on the status of the maximum mode and a current vehicle deceleration rate: (i) operate in either the maximum mode or the normal mode; (ii) selectively output via interface, a message to the driver of the status of the maximum mode; and (iii) selectively command a hydraulic brake system to generate brake force based on a driver-expected vehicle deceleration rate associated with the operative mode, wherein the controller autonomously command the brake system to apply the brake system to generate the brake force based on the driver-expected vehicle deceleration rate associated with the operative regeneration mode and without requiring any driver input via a brake pedal, and wherein the controller autonomously command the brake system to utilize a vacuum-independent electric brake booster to generate and provide additional pressure to the brake system to thereby generate the force based on the driver-expected rate associated with the operative regeneration mode and without requiring any driver input via the pedal and in combination with the limitations as written in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 21, 2022